The Court of Errors held, 1. where lands are described in a deed conveying the same, clearly and distinctly by courses and distances, so that upon actual survey, the true location of the tract can be ascertained with absolute certainty, the owner may assert his title to hold according to the true boundaries of his lands, notwithstanding that an encroachment has been made upon him by the owner of an adjoining tract, aline maintained in pursuance of such encroachment, recognized by the party encroached upon, and acquiesced in by him for a period of eleven years; if the lands in dispute are in a state of nature, i. e., covered with timber, and no other occupation has been had than the occasional cutting down of trees and drawing away of timber.
It seems that if during such acquiescence, expensive improvements by the erection of buildings or otherwise, had been made by the occupant upon the premises in dispute, the owner would have been held estopped from setting up the true line.
There was no evidence in this case of a deliberate settle*18ment of the erroneous line by express agreement founded upon a bona fide attempt to ascertain the true boundaries by actual survey, according to the courses and distances of the older deeds, both parties deriving title from the same source.
Judgment reversed.